IN THE SUPREME COURT OF TEXAS
                                           444444444444
                                             NO . 15-0308
                                           444444444444


                              IN THE INTEREST OF J.R., A CHILD

           4444444444444444444444444444444444444444444444444444
                              ON PETITION FOR REVIEW FROM THE
                    COURT OF APPEALS FOR THE ELEVENTH DISTRICT OF TEXAS
           4444444444444444444444444444444444444444444444444444


                                               ORDER


        This Court abated this case to consider whether petitioner, a pro se indigent parent in a

government-initiated parental rights termination suit, has a statutory right to appointed counsel to

pursue a petition for review. Only the child’s father, incarcerated at the time of trial, appealed from

the termination of both parents’ rights. Father’s appointed counsel filed a motion to withdraw and

an Anders brief in the court of appeals, asserting that on examination of the record and applicable

law, the attorney had concluded that the appeal was frivolous. See Anders v. California, 386 U.S.

738 (1967). The court of appeals dismissed the appeal and allowed the attorney to withdraw,

directing the attorney to advise father of his right to file a pro se petition for review.

        In a hand-written document filed in this Court, father asks for relief, asserting that he

“basically never got” the court-appointed attorney that he asked for, and raising issues concerning

the ineffectiveness of his appointed attorney and the attorney’s successful effort to withdraw. In light

of our opinion in In re P.M., ___ S.W.3d ___ (Tex. 2016), we refer this case to the trial court for the
appointment of counsel. We direct the trial court to report on the appointment to the Court within

thirty days. The case remains abated until further order.



Opinion delivered: April 1, 2016




                                                 2